Fourth Court of Appeals
                               San Antonio, Texas
                                  November 19, 2018

                                  No. 04-18-00459-CR

                                   Victor RIGGAN,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                    From the County Court at Law, Kerr County, Texas
                               Trial Court No. CR171327
                        Honorable Susan Harris, Judge Presiding


                                    ORDER

      The State’s Motion to Abate is hereby DENIED.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2018.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court